Scott, Judge,
delivered the opinion of the court.
We do not deem it necessary to enter into, any examination with a view to ascertain the extent of the powers of a quasi corporation, as, in our opinion, the powers conferred and the duties and liabilities imposed on the trustees of a school district are enumerated in the act approved March 27th, 1845. A careful examination of the provisions of that act has not resulted in *421a discovery of any authority to institute suits against them as a corporation. The power to take in their corporate name bonds and mortgages, and hold all such bonds and mortgages as a corporation, and account therefor to their successors, is a carefully delegated power, and does not by implication subject them to an action as a corporation. If those bodies were regarded as corporations, there would have been no necessity for the 54th section of the 4th article, which directs that “ all property now vested in the trustees of any school district, for the use of schools in the district, or which may be hereafter transferred to such trustees for that purpose-, shall be held by them as a corporation.” It is impossible to escape the conclusion that the careful enumeration of the instances in which the trustees were to be regarded as a corporation, excludes the idea that they were deemed to be such in any other instances. Nothing would have been easier, had it been so intended, than to have declared the trustees a corporation, with all its common law incidents ; but to have subjected the trustees, as such, to suit, would have been against the policy of the act. A power to sue carries with it a right to enforce a judgment obtained by execution. The trustees, as such, could have no property but what was necessary to carry on their schools. Are we to suppose that the legislature, after such care in providing for schoolhouses and the means of education, intended that they should at any moment be sacrificed at the suit of a creditor ? It may be asked, are the trustees to be exempt from liability on their contracts, and are creditors to have no remedy for their demands ? The 69th section of the 4th article of the act provides, that “ any person conceiving himself aggrieved by any decision made or by any act done by any school district meeting, or by the trustees of any district, or by the refusal of any such trustees to do any act, or to perform any duty required by law, may appeal to the school directors of the township, whose decision thereon, after a hearing of the parties, shall be final.” Under this provision, the plaintiff might have applied to the directors on a refusal to pay his demand, and had such *422steps taken as would bare compelled tbe laying of a tax for tbe satisfaction of it. Tbe policy of tbe act clearly indicates that taxation on the inhabitants of tbe school district, and not a sale of its school property, is tbe means of obtaining satisfaction from any school district for any legal demand against it.
Being satisfied that the law never contemplated that tbe trustees, as such, should be subject to suit, so as to render tbe property of the school district liable to. execution, we do not feel ourselves warranted in going further than affirming the judgment of the court below, without an inquiry into the difficulties in the way of obtaining satisfaction of his demand, which may have been interposed to the plaintiff by the change of the act of 1845. To prevent misconception, however, it may be stated that there is a difference between the act of 1845 and that of 1858 in relation to the power of taxation. By the act of 1845, sec. 13, art. 4, it is provided that the tax imposed by a district meeting shall not exceed in any one year fifty per cent, on the amount of taxes laid by law for state purposes. The act of 1853 contains no limit on the power of taxation, hence it has been thought, that under it the whole tax necessary to build a school-house must be laid at once, and the assessments not protracted through a number of years. This has been the practice in some instances. This case calls for no expression of our opinion on this question, and we give none.
In maintaining that the trustees are not liable to an action, so as to subject the school property to execution, we of course do not intend to convey the idea that they may not be personally liable to an action, when they bind themselves individually, or when, by their wrongful conduct, they cause injury to another.
In referring to the 69th section of the 4th article of the act of 1845, as containing a remedy for those who conceive themselves aggrieved by any decision made, or by any act done by those carrying out the provisions of the act, we do not wish to be understood as intimating that the section referred to is the only remedy that is open to the party aggrieved. We give no opinion on that point. (Easton v. Calender, 11 Wend. 91.) The other judges concurring, the judgment will be affirmed.